Citation Nr: 1618855	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus (claimed as swelling of the feet).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1958 and from March 1961 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

The Veteran was afforded a decision review officer (DRO) hearing in March 2012.  In July 2015, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

The above stated issues were previously remanded in August 2015 for further development.  That development having been completed, the issues are now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


2.  The probative evidence fails to demonstrate that the Veteran's pes planus was aggravated by his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for the establishment of service connection for pes planus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for hearing loss and pes planus are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for bilateral hearing loss and pes planus which he believes are the result of his active duty service.  Resolving all doubt in the Veteran's favor, his bilateral hearing loss is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.  However, there is no competent, probative evidence stating that his pes planus was aggravated by military service, and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease such as an organic disease of the nervous system (sensorineural hearing loss) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.

A VA audiological examination was provided in November 2015 and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
75
75
LEFT
55
65
70
75
75

The November 2015 VA examiner diagnosed bilateral sensorineural hearing loss.  Therefore the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.303 and 3.385.

The Veteran has maintained, both at the examinations and at his July 2015 Travel Board hearing that his hearing has been gradually worsening since his time in the military where he served as an aviation machinist's mate for three years in the Navy and an aircraft engineer/mechanic for three years in the Army which included service in Vietnam.  The Board finds that in-service noise exposure is conceded.

The Veteran was afforded VA examinations in February 2010 and November 2015 in which the examiners diagnosed bilateral sensorineural hearing loss.  The examiners then opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military service.  The rationale given for the opinion was that the Veteran had normal audiometrics at discharge and that there was no medical evidence of continuity of symptomatology.  Finally it was noted that the Veteran post-service noise exposure from working on an aircraft engine assembly line and as a construction inspector, for which no hearing protection was used.  

The Board finds that the Veteran is both competent and credible to report some degree of hearing loss as well as the circumstances of his service, and there is no evidence which contradicts his report.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board further finds that the Veteran is credible with regard to his contentions that his hearing loss has gradually worsened since his active duty service indicating continuity of symptomatology.  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).

Given the Veteran's competent and credible contentions as well as insufficiencies in the VA examinations, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Pes Planus

The Board notes initially that the Veteran's pes planus existed prior to service.  In this regard, both the Veteran's June 1955 and March 1960 entrance examinations note that the Veteran had pes planus upon entry into service.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Additionally, it has been determined that the Veteran's pes planus is congenital.  "Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.   A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); VA Gen. Couns. Prec. 82-90 at 2.   More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service.  Id.  In the instant case, while it has not been determined whether the Veteran's pes planus is a disease or a defect, the decision with regard to service connection turns on other factors and as such, a determination with regard to disease or defect is not necessary in this case. 

The Board notes, initially, that the Veteran was diagnosed with bilateral pes planus in both the February 2010 and December 2015 VA examinations.  Therefore, the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.  

Service treatment records included a June 1955 report of medical examination at enlistment which noted bilateral pes planus, 3rd degree.  The Veteran noted that he had foot trouble in his June 1955 report of medical history.  The entrance examination in March 1961 noted pes planus, grade III, bilaterally, not considered disabling.  A November 1961 service treatment record noted pes planus 2nd degree bilateral, symptomatic, worse on left; and a subsequent November 1961 service treatment record noted the Veteran had moderate pes planus.  A January 1962 Report of Physical Condition, noted a diagnosis of "flat feet."  The Veteran was noted to have painful flatfeet which required arch support treatment and was considered to be permanent.  There were no complaints or diagnosis of pes planus on the March 1964 separation medical examination; on clinical evaluation the feet were noted as normal.  In March 1964 report of medical history, however, the Veteran noted he had foot trouble, and the physician in his summary noted "pes planus".   Thus, the disability was noted upon entrance, and there was no evidence in the service treatment records that such noted disability underwent an increase during the Veteran's service, as no increased level of disability was found upon separation from service.

As noted above, the Veteran was afforded a VA examination in February 2010, which included a finding that his bilateral pes planus existed prior to service.  The examiner opined that it was more likely than not that the Veteran's bilateral pes planus was aggravated to some degree while he served in the military, but this was likely a transient situation and not likely to produce any lasting adverse effects such as prolonged swelling or development of ulcerations later in life.  It was, therefore, less likely than not his current bilateral pes planus disability was aggravated during military service.  

The Board determined that the examiner had not considered all the evidence of record and therefore another examination was required.  The Veteran was afforded another VA examination in December 2015.  The December 2015 VA examiner, after a thorough examination and review of the Veteran's entire claims file, determined that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by any in-service event, injury, or illness.  The examiner explained that following service the Veteran worked for almost 25 years in the civil service as an aircraft mechanic for the Navy and the Army and regularly worked out at the gym.  It was noted the Veteran was on his feet most of everyday, all day.  The examiner also noted that the Veteran fractured his back in 2010 and his hip in 2013 as a result of osteoporosis which made it difficult for the Veteran to ambulate and he currently had to use a walker to assist him in walking.  The examiner stated that it was not possible to isolate the disability caused by his flat feet from his co-morbidities and that given his post-service work history, the Veteran's foot disability failed to exceed the expected natural course of the progression of the disability.  The examiner further stated that it would be entirely unreasonable to attribute the progression of the disability to the Veteran's six years in active duty service when he was able to work on his feet for an additional 25 years and work out regularly.  It was not until he was diagnosed with osteoporosis that he began to suffer physical limitations.  Therefore the examiner determined that it was reasonable to conclude that, specifically, with respect to the Veteran's flat feet, there was no aggravation in service which could be judged to have exceeded the natural progression for flat feet as understood in the practice of medicine.  

The Board acknowledges that the Veteran stated at his July 2015 Travel Board hearing that his feet are so painful that they cause his legs and back to hurt.  He stated because of his feet, his entire body aches.  He stated that during service, he was put on permanent profile due to his feet and provided with orthotics and specially made boots.  The Veteran stated that his symptoms were not just temporary, they never got better.  They got worse and stayed worse; and as he aged it was "continually bad."  

While the Veteran has a current diagnosis of pes planus, and there is evidence of in-service treatment for pes planus, the Board finds that the medical evidence regarding the aggravation of his current disability is more probative than the Veteran's lay statements.  The December 2015 VA examination reflected review of the Veteran's treatment records and provide reasoned medical opinions regarding whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The December 2015 opinion regarding whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service is the most probative medical evidence addressing the etiology of the Veteran's bilateral pes planus.  This opinion is probative because it is factually informed, medically based, and responsive to the inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.

Although the Veteran can attest to having pain in his feet and having flat feet, as this is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's current pes planus was aggravated beyond the natural progress by his active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that the Veteran's statements and contentions in this regard are not probative of whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this regard, the Boards finds that the disability was noted upon entrance into service.  Considering all the evidence of record, both lay and medical, the Board finds that the disability did not undergo an increase in severity in service.  In this regard, the Board has considered the separation examination and the medical opinions of record that considered this evidence to be more probative than the Veteran's lay statements regarding an increase, and the medical concepts in consideration are complex.  As the Board finds that there was no increase, the Board finds that the presumption of aggravation does not apply to the facts of this appeal.  See 38 C.F.R. § 3.306.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for pes planus.  

Accordingly, given the record before it, the Board finds that the evidence against the claim for bilateral pes planus is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for bilateral pes planus must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral pes planus is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


